Title: To Benjamin Franklin from Jonathan Nesbitt, 9 March 1781
From: Nesbitt, Jonathan
To: Franklin, Benjamin


Sir!L’orient March 9th: 1781
I take the liberty to inclose your Excellency a Letter for Doctor Jno. Foulke, who I suppose is at Paris.— Am sorry to give you this trouble, but he has hitherto given me no other adress.—
Give me leave to Congratulate your Excellency on the safe arrival, this afternoon, of the Frigate Alliance, Colonel Lawrence is bearer of the Dispatches for you, & intends setting off tomorrow Morning.—
I have the honor to remain with great Respect.— Your Excellencys most Obedient humble Servant
Jonatn: NESBITT
 
Addressed: His Excellency—/ Benjn: Franklin Esqr / at / Passy
Notation: Nesbitt Jonathan 9 March 1781.
